Exhibit 10.3

 

 

PLACEMENT AGREEMENT

 

This PLACEMENT AGREEMENT (the “Agreement”) dated as of March 31, 2016, by and
between BRIDGELINE DIGITAL, INC., a Delaware corporation (the “Company”), and
TAGLICH BROTHERS, INC. (“Placement Agent”).

 

W I T N E S S E T H:

 

WHEREAS, in reliance upon the representations, warranties, terms and conditions
hereinafter set forth, the Placement Agent will act as the exclusive financial
advisor and placement agent for the Company in connection with (i) a proposed
private placement (the “Note Offering”) of up to $2,000,000 of the Company’s 10%
Subordinated Convertible Notes (the “Notes”) and (ii) a proposed private
placement to existing holders of unsecured promissory notes issued since
December 1, 2014 (the “Term Notes”) to contribute their Term Notes as the
purchase price for shares of Common Stock (“Exchange Shares”) (the “Exchange
Offering” and together with the Note Offering, the “Offerings”). The Offerings
may be completed in one or more closings (each, a “Closing”);

 

WHEREAS, the Notes are being issued pursuant to the Company’s Confidential
Private Placement Memorandum and exhibits and annexes thereto (including the
information incorporated by reference therein) dated March 31, 2016, and as the
same may be amended and/or supplemented from time to time (collectively, the
“Memorandum”);

 

WHEREAS, the Notes are being issued to the buyers thereof (the “Investors”)
pursuant to an exemption from the registration requirements by Rule 506 (“Rule
506”) of Regulation D of the Securities Act of 1933, as amended (the “1933
Act”);

 

WHEREAS, the Exchange Shares are being issued pursuant to a purchase agreement
(the “Purchase Agreement”) between the Company and the holders of the Term Notes
(the “Debt Holders”); and

 

WHEREAS, the Exchange Shares are being issued to the Debt Holders pursuant to an
exemption from the registration requirements by Rule 506.

 

NOW, THEREFORE, in consideration of the premises and the respective promises
hereinafter set forth, the Company and the Placement Agent hereby agree as
follows:

 

1.     Agreement to Act as Placement Agent.

 

(a)     The Company shall engage the Placement Agent, during the term of this
Agreement,      to render certain investment banking services on an exclusive
basis in connection with the Offerings. The Placement Agent shall act on a best
efforts basis and does not guarantee that it will be able to (i) raise new
capital in the Note Offering or (ii) successfully solicit the Debt Holders to
purchase the Exchange Shares for contribution of their Term Notes in the
Exchange Offering. The Company acknowledges that any advice given by the
Placement Agent to the Company is solely for the benefit and use of the Board of
Directors of the Company and may not be used, reproduced, disseminated, quoted
or referred to without the Placement Agent’s prior written consent.

 

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The term of the Placement Agent’s exclusive engagement will end on April
30, 2016 (the “Offering Period”), which may be extended until September 30, 2016
by agreement of the parties in writing, or earlier terminated. The Placement
Agent’s engagement hereunder may be terminated by either the Company or the
Placement Agent at any time, with or without cause, upon ten (10) days prior
written notice to the other party.

 

(c)     In addition to the right of the Placement Agent to terminate this
Agreement on ten (10) days written notice pursuant to (b), this Agreement may be
terminated by the Placement Agent by written notice to the Company at any time
prior to the final Closing of either of the Offerings if, in the Placement
Agent’s sole judgment, (i) the Company shall have sustained a loss that is
material to the Company, whether or not insured, by reason of fire, earthquake,
flood, accident or other calamity, or from any labor dispute or court or
government action, order or decree; (ii) trading in securities on any exchange
or system shall have been suspended or limited either generally or specifically
with respect to the Company’s common stock, $0.001 par value per share (the
“Common Stock”); (iii) material governmental restrictions have been imposed on
trading in securities generally or specifically with respect to the Common Stock
(not in force and effect on the date of this Agreement); (iv) a banking
moratorium shall have been declared by Federal or New York or California State
authorities; (v) an outbreak of major international hostilities or other
national or international calamity shall have occurred; (vi) the Congress of the
United States or any state legislative body shall have passed or taken any
action or measure, or such bodies or any governmental body or any authoritative
accounting institute, or board, or any governmental executive shall have adopted
any orders, rules or regulations, which the Placement Agent reasonably believes
is likely to have a Material Adverse Effect (as defined below); (vii) the Common
Stock shall have been removed from the trading system on which it currently
listed, if any, or the Company shall have received notice from such trading
system advising the Company of its intention to have the Common Stock removed
from such trading system; or (viii) there shall have been, in the Placement
Agent’s judgment, a material decline in the Dow Jones Industrial Index or the
market price of the Common Stock at any time subsequent to the date of this
Agreement. “Material Adverse Effect” means a material adverse effect on the
assets, liabilities, results of operations, condition (financial or otherwise),
or business of the Company or on the Offerings.

 

(d)     No termination of this Agreement will affect the Placement Agent’s right
to expense reimbursement under Section 10(d), the payment of any accrued and
unpaid fees pursuant to Section 10 or the indemnification under Section 9.

 

(e)     This Agreement does not create, and will not be construed as creating,
rights enforceable by any person or entity not a party hereto, except those
entitled thereto by virtue of the indemnification section herein. The Company
acknowledges and agrees that (a) the Placement Agent will act as an independent
contractor and is being retained solely to assist the Company in its efforts to
effect the Offerings and that, the Placement Agent is not being retained to
advise the Company on, or to express any opinion as to, the wisdom, desirability
or prudence of consummating the Offerings, (b) the Placement Agent is not and
will not be construed as a fiduciary of the Company or any affiliate thereof and
will have no duties or liabilities to the equityholders or creditors of the
Company, any affiliate of the Company or any other person by virtue of this
Agreement and the retention of the Placement Agent hereunder, all of which
duties and liabilities are hereby expressly waived and (c) nothing contained
herein shall be construed to obligate the Placement Agent to purchase, as
principal, any of the securities offered by the Company in the Offerings.
Neither equity holders nor creditors of the Company are intended beneficiaries
hereunder. The Company confirms that it will rely on its own counsel,
accountants and other similar expert advisors for legal, accounting, tax and
other similar advice.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

2.     Representations and Warranties of the Company. The Company hereby
represents and warrants to and covenants and agrees with the Placement Agent, as
of the date hereof and as of the date of each Closing, as follows:

 

(a)     The Company has the full right, power and authority to execute, deliver
and perform under this Agreement. This Agreement has been duly executed by the
Company and this Agreement and the transactions contemplated by this Agreement,
including without limitation the execution and delivery by the Company of the
Placement Agent Warrants (defined below), have been duly authorized by all
necessary corporate action and this Agreement constitutes, and, upon their
execution and delivery, the Placement Agent Warrants will, each constitute, the
legal, valid and binding obligations of the Company, enforceable in accordance
with their respective terms.

 

(b)     The shares of Common Stock (the “Warrant Shares”) that are issuable upon
the exercise of the Placement Agent Warrants, have been duly and validly
authorized for issuance and, when issued pursuant to exercise of the Placement
Agent Warrants will be duly and validly authorized and issued, fully paid and
nonassessable and free from preemptive rights or rights of first refusal held by
any person.

 

(c)          Neither the execution nor delivery of this Agreement nor the
performance by the Company of the transactions contemplated by this Agreement:
(i) requires the consent, waiver, approval, license or authorization of or
filing with or notice to any person, entity or public authority (except any
filings required by Federal or state securities laws, which filings have been or
will be made by the Company on a timely basis); (ii) violates or constitutes a
default under or breach of any law, rule or regulation applicable to the
Company; or (iii) conflicts with or results in a breach or termination of any
provision of, or constitutes a default under, or will result in the creation of
any Lien upon any of the property or assets of the Company with or without the
giving of notice, the passage of time or both, pursuant to (A) the Company’s
certificate of incorporation (as amended) or by-laws, (B) any mortgage, deed of
trust, indenture, note, loan agreement, security agreement, contract, lease,
license, alliance agreement, joint venture agreement, or other agreement or
instrument, or (C) any order, judgment, decree, statute, regulation or any other
restriction of any kind or character to which the Company is a party or by which
any of the assets of the Company may be bound.

 

(d)     The Investors, the Debt Holders and the Placement Agent shall be
entitled to rely on the Memorandum notwithstanding any investigation they or any
of them may have made. The Memorandum does not include any material nonpublic
information regarding the Company or its business, financial condition, affairs
or prospects.

 

(e)     The Company agrees that any representations and warranties made by it to
any acquirer of Securities (as hereinafter defined) in the Offerings, including
any representations and warranties contained in the Memorandum, the Purchase
Agreement and the note purchase agreement to be executed by and between the
Company and the Investors relating to the purchase of Notes in the Offering (the
“Note Purchase Agreement”), shall be deemed also to be made to the Placement
Agent for its benefit and such representations and warranties are incorporated
herein in their entirety for the benefit of the Placement Agent.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

3.     Representations, Warranties and Covenants of Placement Agent.

 

(a)               Placement Agent hereby represents and warrants that it is duly
authorized to execute this Agreement and perform its duties hereunder, and the
execution and delivery by Placement Agent of this Agreement and the consummation
of the transactions contemplated by this Agreement have been authorized by all
necessary corporate action and will not result in any violation of, or be in
conflict with, or constitute a default under, Placement Agent’s Certificate of
Incorporation or By-Laws, any agreement or instrument to which Placement Agent
is a party or Placement Agent’s property is bound, or any judgment, decree,
order or any statute, rule or regulation applicable to Placement Agent.

 

(b)               In offering the Notes for sale on behalf of the Company,
Placement Agent will not offer the Notes for sale, or solicit any offers to buy
any Notes, or otherwise negotiate with any person in respect of the Notes, on
the basis of any communications or documents relating to the Notes or any
investment therein or to the Company or investment therein, other than the
Memorandum and any other document satisfactory in form and substance to the
Company. Placement Agent will promptly deliver a copy of each amendment or
supplement to the Memorandum (i) to all offerees then being or thereafter
solicited by Placement Agent, and (ii) to each person who has subscribed for
Notes prior to the receipt by such person of such amendment or supplement.

 

(c)                    In offering the Notes for sale on behalf of the Company,
Placement Agent shall conduct such sales in the manner described in the
Memorandum and shall not make any general solicitations.

 

(d)     The Placement Agent is a member in good standing of the Financial
Industry Regulatory Authority, and is registered as a broker/dealer under the
Securities Exchange Act of 1934 (the “1934 Act”).

 

4.     Covenants of the Company.

 

(a)     In connection with the Offerings, the Company will at all times comply
with any requirements imposed upon it by (i) the 1933 Act, as now and hereafter
amended, and by all applicable state securities laws and regulations, to permit
the continuance of offers and sales of the Notes, the Placement Agent Warrants,
Exchange Shares, Warrant Shares and Conversion Shares (as defined in the Note
Purchase Agreement) (collectively, the “Securities”) in accordance with the
provisions hereof, the Memorandum and the Purchase Agreement, as applicable,
(ii) the 1934 Act and (iii) Regulation FD. During such period, the Company will
amend and supplement the Memorandum in order to make the Memorandum comply with
the requirements of the Act.

 

(b)     If at any time it is known or believed that any event occurred as a
result of which the Memorandum, the Purchase Agreement, the Note Purchase
Agreement or any representation or warranty contained in this section includes
an untrue statement of a material fact or, in view of the circumstances under
which they were made, omits to state any material fact necessary to make the
statements therein not misleading, the Company will notify the Placement Agent
and will prepare an amended or supplemented Memorandum, Purchase Agreement or
Note Purchase Agreement, as applicable, which will correct such statement or
omission.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

(c)     The Company will not make any offers or sales of any security under
circumstances that would cause either of the Offerings to fail to qualify for an
exemption from the registration requirements of applicable federal and state
securities laws          .

 

(d)     The Company agrees at all times as long as the Notes may be converted
and the Placement Agent Warrants may be exercised, to keep reserved from the
authorized and unissued Common Stock, such number of shares of Common Stock as
may be, from time to time, issuable upon conversion of the Notes and exercise of
the Placement Agent Warrants.

 

5.     Survival of Representations and Warranties. The representations,
warranties and covenants of the Company and Placement Agent set forth in
Sections 2, 3 and 4 of this Agreement shall survive the execution and delivery
of the Securities.

 

6.     Use of Proceeds. The maximum net proceeds to the Company from the sale of
all the Notes are estimated to be approximately $1,815,000 after deducting the
fees and expenses associated with the Note Offering. The net proceeds from the
sale of the Notes will be used by the Company as disclosed in the Memorandum.

 

7.     Unregistered Securities. None of the Securities have been registered
under the 1933 Act, in reliance upon the applicability of Section 4(a)(2),
4(a)(6) and/or Rule 506 of Regulation D of the 1933 Act to the transactions
contemplated hereby. The certificates representing the Securities will bear an
investment legend stating that they are “restricted securities” (as defined in
Rule 144 under the Securities Act) and may only be offered and sold pursuant to
an effective registration statement filed with the SEC or pursuant to an
exemption from the registration requirements.

 

8.     Registration Rights. The Placement Agent shall be deemed to be a party
to, and entitled to the benefits of, the registration rights set forth in
Section 5 of the Note Purchase Agreement, and the Warrant Shares shall be
included as Registrable Securities as defined in and pursuant to the Note
Purchase Agreement, but only at the request of the Placement Agent.

 

9.     Indemnification.

 

(a)                                   Indemnification by Company. The Company
agrees to indemnify and hold harmless Placement Agent, its officers, directors
and agents from and against any and all losses, liabilities, claims, damages and
expenses (each a “Claim” and, collectively, “Claims”) whatsoever arising out of
(1) a breach by the Company of any warranty set forth in Section 2, (2) failure
by the Company to comply with the provisions of Section 2, or (3) any untrue
statement of a material fact contained in the Memorandum, the Note Purchase
Agreement, the Purchase Agreement or the omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company will not be liable in any such case to the extent that any such
Claim arises out of or is based upon any such untrue statement or omission
contained in the material furnished to the Company by Placement Agent or on
Placement Agent’s behalf, specifically for inclusion therein, which relates to
Placement Agent’s activities pursuant to this Agreement.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by Placement Agent.      Placement Agent agrees to
indemnify and hold harmless the Company (its officers, directors and agents) and
each person, if any, who controls any of the foregoing within the meaning of the
1933 Act to the same extent as the indemnity from the Company described above
against any and all Claims whatsoever (or actions in respect thereto) arising
out of or based upon (1) any misrepresentation or alleged misrepresentation,
failure or alleged failure by Placement Agent to comply with the covenants and
agreements set forth in Section 3, (2) the gross negligence or willful
misconduct of the Placement Agent or any affiliate of the Placement Agent, or
(3) any untrue statement of a material fact contained in the Memorandum, the
Note Purchase Agreement, the Purchase Agreement or an omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, that relates to the Placement Agent or any
affiliate of the Placement Agent that was made solely in reliance upon and in
conformity with information furnished to the Company in writing by the Placement
Agent expressly for use in the Memorandum, the Note Purchase Agreement or the
Purchase Agreement.

 

(c)          Any person entitled to indemnification under Section 9(a) or (b) of
this Agreement (an “indemnified party”) shall notify promptly the person
obligated to provide such indemnification (the “indemnifying party”) in writing
of the commencement of any action or proceeding brought by a third person
against the indemnified party with respect to a Claim (a “Third Party Claim”)
for which the indemnified party may be entitled to indemnification from the
indemnifying party under this Section 9, but the omission of such notice shall
not relieve the indemnifying party from any liability which it may have to any
indemnified party under Section 9 of this Agreement, except to the extent that
such failure shall materially adversely affect any indemnifying party or its
rights hereunder. The indemnifying party shall be entitled to participate in,
and, to the extent that it chooses, to assume the defense of any Third Party
Claim with counsel reasonably satisfactory to the indemnified party; and, after
notice from the indemnifying party to the indemnified party that it so chooses,
the indemnifying party shall not be liable for any legal or other expenses or
disbursements subsequently incurred by the indemnified party in connection with
the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the Third Party Claim within twenty (20) days
after receiving notice from the indemnified party of such Third Party Claim;
(ii) if the indemnified party who is a defendant in such Third Party Claim which
is also brought against the indemnifying party reasonably shall have concluded
that there are legal defenses available to the indemnified party which are not
available to the indemnifying party; or (iii) if representation of both parties
by the same counsel is otherwise inappropriate under applicable standards of
professional conduct, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction, except to the extent
any indemnified party or parties reasonably shall have concluded that there are
legal defenses available to such party or parties which are not available to the
other indemnified parties or to the extent representation of all indemnified
parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct) and the indemnifying party shall be liable
for any reasonable expenses therefor; provided, that no indemnifying party shall
be subject to any liability for any settlement of a Third Party Claim made
without its consent (which may not be unreasonably withheld, delayed or
conditioned). If the indemnifying party assumes the defense of any Third Party
Claim hereunder, such indemnifying party shall not enter into any settlement
without the consent of the indemnified party if such settlement attributes
liability to the indemnified party.

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

10.     Fees; Expenses and Rights of Placement Agent.

 

(a)          In the event that the Note Offering is consummated, the Company
will pay or cause to be paid to the Placement Agent a fee (the “Note Success
Fee”) equal to eight percent (8.0%) of the total consideration received by the
Company as a result of such consummation (the “Note Transaction Consideration”).

 

In the event that the Exchange Offering is consummated, the Company will pay or
cause to be paid to the Placement Agent a fee (the “Exchange Success Fee” and
together with the Note Success Fee, the “Success Fee”) equal to six and one-half
percent (6.5%) of the total amount of Notes (principal plus accrued interest)
that are contributed for the purchase of the Exchange Shares as a result of such
consummation (the “Exchange Transaction Consideration” and together with the
Note Transaction Consideration, the “Transaction Consideration”).

 

(b)     For purposes of this letter agreement, the term “Transaction
Consideration” will mean the total amount of cash and the fair market value of
the other property paid or payable directly or indirectly to the Company, any of
its security holders or any of its directors or executive officers in connection
with the Offerings.

 

The Success Fee will be payable in full immediately upon the closing of the
Offerings; provided, however, that if the Transaction Consideration includes
consideration the receipt of which is contingent upon the passage of time or the
occurrence of some future event or circumstance (“Contingent Value”), the
portion of the Success Fee attributable to such Contingent Value will be paid to
the Placement Agent on the date on which payment of such Contingent Value is
paid to the Company.

 

(c)     If either of the Offerings is not consummated during the term for
reasons other than termination of this Agreement by the Placement Agent, it is
acknowledged and agreed that a Success Fee shall also be payable to the
Placement Agent during the twelve months following termination of this
Agreement, if the Company issues (through a sale, exchange or otherwise) or
sells any securities (other than through an underwritten public offering),
directly or indirectly, to any Taglich Investor; provided however that the
Success Fee shall not be payable to the Placement Agent if the Company issues
any securities to any Taglich Investor upon conversion of secured convertible
notes issued in September and November 2013. For purposes of this agreement, a
Taglich Investor shall mean an investor (i) introduced by the Placement Agent to
the Company, or (ii) whom the Placement Agent has had discussions with on the
Company’s behalf, during the term of this Agreement, in each case listed on
Schedule “A” hereto, which Schedule “A” may be revised in writing from time to
time by the Placement Agent which revisions may consist of a confirmation of
such change by the Placement Agent through electronic mail.

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

(d)     In addition to the sums payable to the Placement Agent as provided
elsewhere herein, the Placement Agent or its designees shall be entitled to
receive at the Closing, as additional compensation for its services, warrants to
purchase Common Stock (the “Placement Agent Warrants”) with a five (5) year term
for the purchase of a number of shares of Common Stock equal to ten percent
(10.0%) of (i) the number of Shares of Common Stock, into which the Notes sold
in the Note Offering are convertible and (ii) the Exchange Shares issued in the
Exchange Offering, which such Placement Agent Warrants shall contain a cashless
exercise provision, anti-dilution provisions to reflect capital adjustments by
the Company and be first exercisable on the sixth month anniversary of the first
Closing of each such Offering, as applicable. The exercise price of the
Placement Agent Warrants will be equal to the closing price of the Common Stock
as reported on the Nasdaq Capital Market on the date of the first Closing of
each such Offering.

 

(e)     Upon closing, the Company will reimburse the Placement Agent (i) for up
to $25,000 of its actual and reasonable out-of-pocket expenses incurred in
connection with the Offerings, including fees and expenses of its counsel, and
(ii) all filing fees the Placement Agent is required to pay FINRA and reasonable
fees and expenses of legal counsel to Placement Agent in connection with such
filings with FINRA.

 

(f)     The Company shall arrange for, and pay any fees required in connection
with, the qualification of the sale of the Securities under the state securities
or “blue sky” laws of any state which the Placement Agent reasonably deems
necessary.

 

(g)     All payments in connection with the sale of the Notes shall be made
pursuant to the terms and conditions of the escrow agreement among Placement
Agent, the Company and Delaware Trust Company.

 

(h)     For a period of 12 months from the date of the final Closing of the
Proposed Offering, the Company agrees to offer the Placement Agent the right of
first notification on future financings by the Company. The Placement Agent
shall be obligated to respond within two weeks when the first offer is presented
pursuant to this provision.

 

11.     Confidentiality.      The Placement Agent and the Company mutually agree
that they will not disclose any confidential information received from the other
party to others, except with the written permission of the other party or as
such disclosure may be required by law.

 

12.     Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier or messenger against receipt thereof or sent by registered or
certified mail, return receipt requested, or by facsimile transmission, if
confirmed by mail as provided in this Section 12. Notices shall be deemed to
have been received on the date of personal delivery or facsimile or, if sent by
certified or registered mail, return receipt requested, shall be deemed to be
delivered on the third business day after the date of mailing. Notices shall be
sent to the following addresses:

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

To the Company:

 

Bridgeline Digital, Inc.

80 Blanchard Road

Burlington, MA 01803

Telephone (781) 376-5555

 

Attention: Michael D. Prinn

Facsimile: (781) 376-5033

Email: mprinn@blinedigital.com

 

With a copy to:

 

Morse, Barnes-Brown & Pendleton, P.C.

CityPoint

230 Third Avenue, 4th Floor

Waltham, MA 02451

Attention: Joseph C. Marrow, Esq.

Facsimile: (781) 622-5930

 

To Placement Agent:

 

Taglich Brothers, Inc.

275 Madison Avenue, Suite 1618

New York, NY 10016

Facsimile: (212) 661-6824

Attention: Robert Schroeder

 

With a copy to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006

Facsimile: (212) 930-9725

Attention: Marc J. Ross, Esq.

  

or to such other address as any party shall designate in the manner provided in
this Section 12.

 

13.     Miscellaneous.

 

(a)          This Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof and supersedes any and all prior or
contemporaneous oral and prior written agreements and understandings. This
Agreement may not be modified or amended nor may any right be waived except by a
writing which expressly refers to this Agreement, states that it is a
modification, amendment or waiver and is signed by all parties with respect to a
modification or amendment or the party granting the waiver with respect to a
waiver. No course of conduct or dealing and no trade custom or usage shall
modify any provisions of this Agreement.

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

(b)     This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
entirely within such state. Each party hereby consents to the exclusive
jurisdiction of the Federal and state courts situated in New York County, New
York in connection with any action arising out of or based upon this Agreement
and the transactions contemplated by this Agreement. Each of the Company (and,
to the extent permitted by law, on behalf of the Company’s equity holders and
creditors) and the Placement Agent hereby knowingly, voluntarily and irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon, arising out of or in connection with this Agreement and the transactions
contemplated hereby (including, without limitation, the Offerings).

 

(c)     This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective personal representatives, successors and
permitted assigns.

 

(d)     In the event that any provision of this Agreement becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

(e)     It is understood and agreed that Placement Agent may, from time to time,
make a market in, have a long or short position, buy and sell or otherwise
affect transactions for customer accounts and for their own accounts in the
securities of, or perform investment banking or other services for, the Company
and other entities which are or may be the subject of this Agreement. The
Company confirms that possible investors identified or contacted by the
Placement Agent could include entities in respect of which the Placement Agent
may have rendered or may in the future render services.

 

(f)     Each party shall, without payment of any additional consideration by any
other party, at any time on or after the date of any Closings take such further
action and execute such other and further documents and instruments as the other
party may request in order to provide the other party with the benefits of this
Agreement.

 

(g)     The captions and headings contained herein are solely for convenience
and reference and do not constitute a part of this Agreement.

 

(h)     All references to any gender shall be deemed to include the masculine,
feminine or neuter gender, the singular shall include the plural and the plural
shall include the singular.

 

(i)      This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same document.

 

[Signature page follows]

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

BRIDGELINE DIGITAL, INC. 

 

 

TAGLICH BROTHERS, INC.

 

         

By: /s/

 

 

By: /s/

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Taglich Investors